Exhibit 10.2 Piedmont Natural Gas Company, Inc. Share Repayment Agreement This SHARE REPAYMENT AGREEMENT (this “ Agreement ”) is made and entered into the 15th day of December, 2015, by and between Piedmont Natural Gas Company, Inc. , a North Carolina corporation (the “ Company ”), and [] (the “ Participant ”). Statement of Purpose The Company previously awarded long-term equity incentive awards in the form of Performance Shares for the 3-year performance periods ending October 31, 2016 and October 31, 2017 (the “ 2ward ” and “ 2ward ,” respectively) to the Participant pursuant to the Piedmont Natural Gas Company, Inc. Incentive Compensation Plan, as amended and restated effective December 15, 2010 (the “ Plan ”). The Company has agreed to accelerate the payment of Shares in respect of the 2ward and the 2wards, assuming target level of performance (collectively, the “ Accelerated LTIPs ”), provided the Participant enters into an agreement with the Company to repay to the Company the net after-tax shares issued to the Participant in connection with such acceleration (and shares resulting from the reinvestment of dividends paid with respect to such shares) if certain contingencies occur. The Company and the Participant desire to enter into this Agreement to evidence the terms and provisions of such contingent repayment agreement. In consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
